UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7700 San Felipe, Suite485 Houston, Texas 77063 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on which Registered Common Units NYSE Arca,Inc. Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of Vanguard Natural Resources, LLC common units held by non-affiliates of the registrant as of June 30, 2008 was approximately $121,851,750 based upon the New York Stock Exchange composite transaction closing price. As of March5, 2009, 12,145,873 of the registrant’s common units remained outstanding. Documents Incorporated by Reference: Portions of the registrant’s proxy statement to be furnished to unitholders in connection with its 2009 Annual Meeting of Unitholders are incorporated by reference in PartIII, Items 10-14 of this annual report on Form10-K for the year ending December31, 2008 (“this Annual Report”). Vanguard Natural Resources, LLC TABLE OF CONTENTS Caption Page Glossary of Terms PARTI Item1. Business 1 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 29 Item2. Properties 29 Item3. Legal Proceedings 30 Item4. Submission of Matters to a Vote of Security Holders 30 PARTII Item5. Market for Registrant’s Common Units, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item6. Selected Financial Data 32 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item8. Financial Statements and Supplementary Data 55 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 82 Item9A. Controls and Procedures 82 Item9B. Other Information 84 PARTIII Item10. Directors, Executive Officers and Corporate Governance 84 Item11. Executive Compensation 84 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 84 Item13. Certain Relationships and Related Transactions, and Director Independence 84 Item14. Principal Accountant Fees and Services 85 PARTIV Item15. Exhibits and Financial Statement Schedules 86 Signatures 89 Table of Contents Forward Looking Statements The statements contained in this report, other than statements of historical fact, constitute forward-looking statements. Such statements include, without limitation, all statements as to the production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters. These statements relate to events and/or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements or the industry in which we operate to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. These risks and other factors include those listed under Item 1A “Risk Factors” and those described elsewhere in this report. In some cases, you can identify forward-looking statements by our use of terms such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “intends,” “predicts,” “potential” or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. In evaluating these statements, you should specifically consider various factors, including the risks outlined under “Risk Factors.” These factors may cause our actual results to differ materially from any forward-looking statement. Factors that could affect our actual results and could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, the following: · the volatility of realized natural gas and oil prices; · the conditions of the capital markets, interest rates, availability of credit facilities to support business requirements, liquidity and general economic conditions; · the discovery, estimation, development and replacement of natural gas and oil reserves; · our business and financial strategy; · our drilling locations; · technology; · our cash flow, liquidity and financial position; · our production volumes; · our operating expenses, general and administrative costs, and finding and development costs; · the availability of drilling and production equipment, labor and other services; · our future operating results; · our prospect development and property acquisitions; · the marketing of natural gas and oil; · competition in the natural gas and oil industry; · the impact of weather and the occurrence of natural disasters such as fires, floods, hurricanes, earthquakes and other catastrophic events and natural disasters; · governmental regulation of the natural gas and oil industry; · environmental regulations; · developments in oil-producing and natural gas producing countries; and · our strategic plans, objectives, expectations and intentions for future operations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. We do not intend to update any of the forward-looking statements after the date of this report to conform prior statements to actual results. Table of Contents GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day MBbls thousand barrels Bbls barrels Mcf thousand cubic feet Bcf billion cubic feet Mcfe thousand cubic feet of natural gas equivalents Bcfe billion cubic feet equivalents MMBtu million British thermal units Btu British thermal unit MMcfe million cubic feet of natural gas equivalents When we refer to natural gas and oil in “equivalents,” we are doing so to compare quantities of oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which one Bbl of oil is equal to six Mcf of natural gas.
